DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Drawings
The drawings are objected to because the axis labels in the figures are small, pixelated and blurry such that they are not suitable for publication purposes. The text in Fig. 2 is presented clearly. It is suggested the formatting of Fig. 2 be applied to the other figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities: the claim identifies nucleotide sequences using “SEQ ID NO.” rather than the correct format of “SEQ ID NO:”.  
Appropriate correction is required.

The use of terms, such as Qiagen®, miRNeasy®, QiAzol®, and MinElute®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. In the examples of the specification, a number of commercial products are described. It is requested applicant, where appropriate, includes a proper symbol indicating use of the name in commerce.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The abstract of the disclosure is objected to because the present invention involves treating a patient, but the abstract is silent regarding treating a patient.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present invention involves treating a patient, but the title is silent regarding treating a patient.

Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities:  the claims recite “SEQ ID NO.” rather than “SEQ ID NO:”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites “the sample” in the last line rather than “the body fluid sample” for consistency.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the claim is generally narrative, failing to conform with current U.S. practice. It is suggested the description of the process be amended to set forth the steps to be performed in the course of the method, e.g. determining in a sample of blood plasma a level of expression of piRNA-hsa-5937 and then comparing the level of expression of piRNA-hsa-5937 with a reference expression level of piRNA-hsa-5937. Appropriate correction is required.


Claim Interpretation
Claim 1 is drawn to a method for diagnosing colorectal cancer and comprises one positively recited active method step: administering an anti-cancer treatment to a patient in whose body fluid sample the colorectal cancer is diagnosed.
The claim recites additional elements that “characterize” the patient “in whose body fluid the colorectal cancer is diagnosed”. The elements detail information about how the patient is diagnosed, but does not require any active method steps be carried out regarding the diagnosis.
The claim aims to administer anti-cancer treatment to a subset of patients, mainly those that have been diagnosed with colorectal cancer through the analysis of a body fluid sample, i.e. a liquid biopsy, and based on the expression levels of the recited piRNA and miRNA. The expression profile observed by applicant is not inherent to all colorectal patients as demonstrated in Fig. 1A. The range of normalized log expression of piR-5937 in CRC patients overlaps with the range of normalized log expression of piR-5937 in healthy donors. Therefore, not every CRC patient has the expression profile described in the claim relative to a healthy human.

The term “piRNA-hsa-59378” is interpreted as including other known names such as: piR-33123-008; Pir-43771; Pir-60565; Pir-43772; and Pir-33123.

Claim 2 recites further information regarding how a diagnosis is made. The claim is interpreted as not limiting the scope of the active method step required by claim 1 because the process of diagnosis is not required by claim 1.

Claim 3 further includes, i.e. comprises, an active method step of “determining of levels of expression in the body fluid sample of at least one of the following piRNAs” and “comparing” the expression levels with the levels of expression of the same piRNA in body fluid of a healthy human.

Claim 4 recites further information regarding how a diagnosis is made. The claim is interpreted as not limiting the scope of the active method step required by claim 1 because the process of diagnosis is not required by claim 1. 

	Claim 5 recites further information regarding how a diagnosis is made. The claim is interpreted as not limiting the scope of the active method step required by claim 1 because the process of diagnosis is not required by claim 1. The claim recites “optional” claim elements, claim scope is not limited by claim language that makes optional but does not require steps to be performed. See MPEP 2111.04.

Claim 6 recites further information regarding how a diagnosis is made. The claim is interpreted as not limiting the scope of the active method step required by claims 1 and 2 because the process of diagnosis is not required by claims 1 and 2. The claim recites “optional” claim elements, claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s):
	“a level of expression of piRNA-hsa-5937 is determined in a sample of body fluid”;
	
	“the level of expression of piRNA-has-5937 is compared with a reference expression level”;
	
	“the reference expression level is obtained from a statistical analysis of samples from a group of colorectal cancer patients with favourable overall survival time and a group of colorectal cancer patients with poor overall survival time”.

The claim further describes the relationship between certain expression levels and the prognosis of a patient.
	Having expression levels determined and compared broadly encompasses abstract ideas in the form of mental analysis. The claims are not limited in any manner and broadly encompasses mentally analyzing raw data such that the levels in the body fluid sample are determined and comparing a value to another value or two. This limited amount of data may be handled by the human mind. How the reference expression level is obtained also encompasses processing a minimal amount of data such that it may be handled by the human mind.
	The relationship between expression levels and diagnosis and prognosis of colorectal cancer represents a natural phenomenon.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available materials that are well-known and used in a conventional manner as described on page 13 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
 The specification, while being enabling for diagnosis of colorectal cancer based on the expression of piRNA-hsa-5937 and at least one of miR-3a-3p, miR-27a-3p and miR-142-5p in a blood serum or blood plasma sample and prognosis of colorectal cancer based on the expression of piRNA-hsa-5937 in a blood serum or blood plasma sample, does not reasonably provide enablement for diagnosis or prognosis of colorectal cancer based on the expression levels of at least piRNA-hsa-5937 in all body fluids. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The claims broadly describe the use of any type of body fluid sample, for which the expression level of piRNA-hsa-5937 or piRNA-hsa-5937 and at least one of miR-3a-3p, miR-27a-3p and miR-142-5p is determined and using those levels in the diagnosis or prognosis of a human patient. A body fluid sample broadly encompasses blood, serum, plasma, semen, saliva, urine, milk, etc.
The instant specification only characterized the expression of the claimed markers in the context of blood serum samples.
The art of El-Mogy (BMC Genomics. 2018. 19:408) demonstrates that piRNA profiles vary between bodily fluids. While some bodily fluids had similar profiles, profiles between blood, serum, saliva and urine varied widely (Fig. 2). Thus, the ordinary artisan would not have reasonably expected the profiles observed in blood serum would extrapolate to all other body fluids. At best, the ordinary artisan would have reasonably expected that a blood plasma sample may be substituted for a blood serum sample and achieve a similar result based on the teachings of El-Mogy (Fig. 2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim positively recites a single active method step, which is the administering of an anti-cancer treatment to a patient in whose body fluid sample the colorectal cancer is diagnosed. The claim also states “characterized in that” and then describes a process by which a colorectal cancer diagnosis is made. It is unclear if the description is intended to set forth active methods that are required as part of the performance of the method as a whole. If applicant intends the description to being set forth active method steps that must be performed, it is suggested the claim be amended. For example, instead of reciting “…are determined in the body fluid sample” the claim may recite “determining in the body fluid sample a level of expression of piRNA-hsa-5937…”.
It is also suggested that rather than reciting “characterized in that a level”, the claim recite “the diagnosis comprising: determining in the body fluid sample…diagnosing colorectal cancer in the body fluid sample”.
Regarding claim 1, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method for diagnosing colorectal cancer. However, the method steps in the claim only require administering an anti-cancer treatment to a patient in whose body fluid sample the colorectal cancer is diagnosed. Thus, it is unclear if applicant intends to cover any method of administering an anti-cancer treatment to a patient in whose body fluid sample the colorectal cancer is diagnosed, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. While the claim sets forth information regarding the diagnosis, it is unclear if the information sets forth active method steps. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of diagnosing colorectal cancer as set forth by the preamble of the claim. Amending the claim to include an active process steps directed towards how the diagnosis is carried out may overcome this rejection. 
Claims 2-9 are similarly indefinite because they directly or indirectly depend from claim 1.
Regarding claim 3, it is unclear how a diagnosis is made in the context of claim 3. In particular, if a patient in whose body fluid sample the colorectal cancer is diagnosed based on the description in claim 1 also has increased piR-hsa-32161 and/or piR-hsa-32238, then what is the diagnosis? Two conflicting diagnosis would be made for a patient. In that scenario, is the patient required to be administered an anti-cancer treatment?
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a substance having a constant content in the body fluid”, and the claim also recites “preferably to miR-93-5p”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a predetermined cut-off value recites”, and the claim also recites “preferably obtained using a statistical analysis of the levels of expression”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a predetermined cut-off value recites”, and the claim also recites “preferably obtained using a statistical analysis of the levels of expression”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method of prognosis of overall survival of the patient. However, the body of the claim only describes to processes: a level of expression of piRNA-hsa-5937 is determined in a sample of body fluid; and the level of expression of piRNA-hsa-5937 is compared with a reference expression level. Thus, it is unclear if applicant intends to cover any method of performing those two steps, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of being a method of prognosis of overall survival of the patient as set forth by the preamble of the claim. Amending the claim to include an active process step directed towards accomplishing the goal set forth in the preamble may overcome this objection. Claims 8-9 are similarly indefinite because they directly or indirectly depend from claim 7.
Regarding claim 7, the claim uses the term “characterized in that” as a transition term. It is unclear is such term is equivalent to “comprising” or “consisting of” as a transition term.
Regarding claim 7, the claim recites “the patient” in line 1. The recitation lacks proper antecedent basis as no patient is previously set forth or described in the claim.
Regarding claim 8, the claim recites “such as miR-93-5p”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634